UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2244



WILLIAM W. SPENCER, JR.,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary of Defense,
U.S. Department of Defense, Pentagon,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-00730-CMH)


Submitted:   July 6, 2007                 Decided:   July 24, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula M. Potoczak, Traci L. Buschner, PAULA M. POTOCZAK, L.L.C.,
Alexandria, Virginia, for Appellant. Chuck Rosenberg, United States
Attorney, Kevin J. Mikolashek, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William W. Spencer, Jr., appeals the district court’s

order dismissing Spencer’s complaint.   We have reviewed the record

and find no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.    Spencer v. Rumsfeld, No.

1:05-cv-00730-CMH (E.D. Va. Sept. 15, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -